8:20-cr-00232-BCB-MDN Doc # 37 Filed: 12/28/20 Page 1 of 2 - Page ID # 92




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )                       8:20CR232
       v.                                 )
                                          )                ADOPTION OF
STEVEN M. FITCH                           )             PRESENTENCE REPORT
                                          )
       Defendant                          )


       COMES NOW the Defendant, Steven M. Fitch , and through his counsel, Mary
C. Gryva, hereby adopts the findings of the Presentence Report.
       Dated this 28th day of December, 2020.

                                   Respectfully submitted,

                                   STEVEN M. FITCH,
                                   Defendant

                                   By:    s/Mary C. Gryva
                                          Assistant Federal Public Defender
                                          222 South 15th Street,
                                          Suite 300N
                                          Omaha, NE 68102
                                          (402) 221-7896
8:20-cr-00232-BCB-MDN Doc # 37 Filed: 12/28/20 Page 2 of 2 - Page ID # 93




                                 CERTIFICATE OF SERVICE

              I herby certify that on December 28, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent
information of such filing to the following: Donald J. Kleine and Travis E. Wilcoxen.

                                           By:    s/Mary C. Gryva
                                                  Assistant Federal Public Defender
                                                  222 South 15th Street, Suite 300N
                                                  Omaha, NE 68102
                                                  (402) 221-7896
